Citation Nr: 9919315	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic skin disease, 
claimed as due to phosphate chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
chronic skin disease due to phosphate chemical exposure.


FINDINGS OF FACT

The record does not contain competent evidence of a nexus 
between a current skin disability and injury or disease 
during the veteran's active service, including claimed 
exposure to phosphate.  


CONCLUSION OF LAW

The veteran's claim for service connection for a chronic skin 
disease due to phosphate chemical exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As for evidence of a current disability, the veteran 
testified at a RO hearing in November 1996 that he gets skin 
rashes on his arms and legs, as well as sores, that gets 
worse in the summer.  The record shows that he is currently 
being treated for skin problems by dermatologist, Beryl G. 
Yancey, M.D.  Although the most current medical records 
relevant to this claim do not specify the exact nature of the 
veteran's skin problem, records from Dr. Yancey going back to 
past skin treatment with other physicians in 1990 - 1991 
describe the condition as psoriasis or a more general 
dermatitis.  The veteran's most recent hearing testimony, 
from a February 1999 Board hearing, indicates that he still 
has the skin condition that he had described during previous 
hearings.  The Board is satisfied that there is sufficient 
evidence on record to show that the veteran has a current 
skin disability.

The Board must next consider whether the record shows 
evidence of a disease or injury incurred or aggravated during 
active service.  The veteran testified during his        
Board hearing that he developed a skin condition during 
combat service during the Korean War.  Specifically, he 
stated that constant exposure to white phosphorus on the 
ground from exploding artillery rounds created a skin rash on 
his arms and legs that required him to be evacuated to Japan 
for treatment.  He stated that he was hospitalized for 
approximately 16 days for treatment of this condition, which 
required special baths and topical ointment treatment.  A 
review of the veteran's service medical records does not show 
hospital treatment for an ongoing skin condition.  The only 
reference in these records to a skin condition is January 
1951 treatment for a fungus on his foot, with no further 
documentation of skin treatment for the foot or elsewhere.  
However, the record is clear that the veteran is a Korean War 
veteran, earning such decorations as the Combat Infantryman's 
Badge and the Korean Service Medal.  The veteran's 
description of the rash that he contracted during a year of 
combat action is a medical condition that is within his 
purview to describe.  The Board finds that this lay testimony 
of a combat related skin condition is consistent with the 
circumstances, conditions or hardships of combat service 
despite the lack of official record of the incurrence of such 
a condition.  See 38 C.F.R. § 3.304(d).  Therefore,  the 
Board is satisfied that the veteran has submitted sufficient 
evidence of the incurrence of an inservice disease for 
purposes of a well grounded claim.   

The critical problem with the veteran's attempt to submit a 
well grounded claim is the lack of sufficient evidence of a 
nexus between his current skin condition and an inservice 
skin condition.  As previously discussed, the Board accepts 
the veteran's account of the incurrence of a skin condition 
during combat service in Korea.  However, the veteran's May 
1953 service separation physical examination shows that his 
skin was evaluated by the examining physician as normal.  The 
veteran and his representative presented oral evidence during 
the February 1999 Board hearing that the veteran was treated 
for his skin condition during the 1950's, following service 
discharge in 1953, by Dr. Albert H. Fix.  The evidence shows 
that Dr. Fix is deceased and his records of any treatment of 
the veteran can no longer be obtained.  The veteran and his 
representative also asserted during this hearing that the 
veteran was treated by Dr. John Ellis during the 1970's and 
1980's for his skin condition.  The evidence shows that Dr. 
Ellis is retired from his private practice, and attempts to 
locate treatment records of the veteran have been 
unsuccessful.              

The record does show medical evidence of treatment of the 
veteran's skin condition by Dr. R. Craig, going back to May 
1983.  The Board notes that the evidence shows that the 
veteran was treated for chronic eczema following his 
complaints of a skin condition while working stripping 
furniture.  The veteran was advised by Dr. Craig to be 
careful about woodworking or varnishing jobs.  There is no 
competent medical evidence to suggest that this condition was 
related to any inservice rash, as opposed to his woodworking, 
30 years following service discharge.  Subsequent medical 
treatment for this skin condition, such as in June 1985 where 
a Dr. Jenkins treated the veteran's dermatitis, or in July 
1985 where Dr. Craig described the condition as chronic 
dermatis with eczema, failed to associate the veteran's skin 
condition with his active service.  In fact, Dr. Jenkins 
stated that he was not sure what the veteran's condition was, 
other than a form of dermatitis.  

The veteran stakes his claim for service connection, in part, 
on the August 1995 letter from Dr. Yancey that states, "This 
letter is to verify that [the veteran] was exposed to 
phosphate chemical in the Korean War which resulted in a 
chronic skin disease."  The veteran asserts that this 
statement from his current dermatologist is sufficient proof 
that his current skin condition began during active service.  
However, the Board notes that Dr. Yancey wrote a follow-up 
letter to VA in October 1996 in which she stated that the 
veteran told her that his skin condition started during the 
Korean War following phosphate chemical exposure.  Dr. Yancey 
went on to say that the veteran told her that his first 
postwar treating physician told him that his skin condition 
was related to phosphate chemical poisoning.  Dr. Yancey does 
not, however, render any opinion of her own that the 
veteran's current skin condition was incurred or aggravated 
by active service.  The alleged statement from the veteran's 
first postwar physician, coming as it does through hearsay 
statements of the veteran, cannot constitute the medical 
evidence of inservice injury or disease that is necessary for 
a well grounded claim.  The Court has held that "[t]he 
connection between what a physician said and the layman's 
account of what [the physician] said, filtered as it was 
through the layman's sensibilities, is simply too attenuated 
an inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See Warren v. 
Brown, 6 Vet. App. 4 (1993)(appellant's statement regarding 
what the doctor told the claimant did not constitute 
competent medical evidence to establish well grounded claim).  
Thus, the veteran's repetition of medical findings allegedly 
made by a physician is not sufficient to satisfy the 
evidentiary requirements for a well grounded claim, 
particularly since neither service medical records nor 
private medical records provide any confirmation of the 
veteran's contentions.  

The veteran essentially relies on his own opinion that his  
current skin condition was caused by phosphate chemical 
exposure during the Korean War.  The record does not show 
that the veteran is a medical professional or has the 
training and expertise to be qualified to provide opinions on 
clinical findings. Consequently, his statements do not 
constitute competent medical evidence of causation.  Such a 
claim must be based on a diagnosis by a qualified physician 
and supported by a physical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  Furthermore, the veteran's 
lay statements are not sufficient to provide the nexus 
between his current disability and his active military 
service.  Evidence of causation requires competent medical 
knowledge, which is not present in this case.  See Espiritu, 
supra, at 494. 

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current skin 
condition and any inservice injury or disease, his claim for 
service connection for a chronic skin disease due to exposure 
to phosphate chemicals is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza, 7 Vet. App. at 506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the    July 1997 
supplemental statement of the case advises the veteran that 
there is no competent evidence that demonstrates that the 
claimed condition was incurred in or aggravated by military 
service.  Moreover, unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded. 


ORDER

Entitlement to service connection for a chronic skin disease 
due to phosphate chemical exposure is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

